14‐3574(L) 
In re Aluminum Warehousing Antitrust Litigation 
 
                              UNITED STATES COURT OF APPEALS 
                                                               
                                       FOR THE SECOND CIRCUIT 
                                                               
                                                August Term, 2015 
                                                               
                      (Argued: March 21, 2016     Decided: August 9, 2016) 
                                                               
                                 Docket Nos. 14‐3574(L); 14‐3581(CON) 
                                                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
IN RE ALUMINUM WAREHOUSING 
ANTITRUST LITIGATION  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
         Before:            JACOBS and HALL, Circuit Judges, and RESTANI, Judge.* 

       Purchasers of semi‐fabricated and fabricated aluminum allege a conspiracy 

to manipulate the price of aluminum.  In a nutshell, the claim is that some 

aluminum futures traders, having acquired some operators of aluminum 

warehouses, manipulated a price component for aluminum in the Detroit metro 


*       The Honorable Jane A. Restani, Judge for the United States Court of International Trade, 
sitting by designation. 
area.  The United States District Court for the Southern District of New York 

(Forrest, J.) dismissed the complaints in this multidistrict litigation and denied 

two groups of plaintiffs leave to amend, while permitting a third group of 

plaintiffs to amend their complaint.  The district court concluded that appellants 

lacked antitrust standing because they did not demonstrate that they suffered 

antitrust injury or that they were efficient enforcers of the antitrust laws, and that 

they would be unable to show that they were efficient enforcers through 

repleading.  The district court also determined that appellants failed to state a 

claim under various state consumer protection and unfair trade practices laws.   

      We hold that appellants lack antitrust standing on the ground that they did 

not (and could not) suffer antitrust injury.  We also hold that their myriad state 

law claims were inadequately pleaded.  Accordingly, we affirm the district court’s 

dismissal of appellants’ complaints and denial of leave to amend. 

      Affirmed. 

                                       KIMBERLY A. JUSTICE (Joseph H. Meltzer, 
                                       Terence S. Ziegler, Scott M. Lempert, John 
                                       Q. Kerrigan, on the brief), Kessler Topaz 
                                       Metlzer & Check, LLP, Radnor, PA; 



                                           2 
                                      Jonathan W. Cuneo, Joel Davidow, Yifei 
                                      “Evelyn” Li, Cuneo Gilbert & LaDuca, LLP, 
                                      Washington, DC; Daniel C. Girard, Amanda 
                                      M. Steiner, Adam E. Polk, Girard Gibbs 
                                      LLP, San Francisco, CA, for Plaintiffs‐
                                      Appellants Commercial End Users. 
 
                                      DOUGLAS G. THOMPSON (Michael G. 
                                      McLellan, on the brief), Finkelstein 
                                      Thompson LLP, Washington, DC; Brian R. 
                                      Strange, Keith L. Butler, Strange & Butler, 
                                      Los Angeles, CA, for Plaintiffs‐Appellants 
                                      Consumer End Users. 
 
                                      RICHARD C. PEPPERMAN II (Suhana S. 
                                      Han, William H. Wagener, Yavar Bathaee, 
                                      on the brief), Sullivan & Cromwell LLP, 
                                      New York, NY; John M. Nannes, John H. 
                                      Lyons, Skadden, Arps, Slate, Meagher & 
                                      Flom LLP, Washington, DC; Robert D. 
                                      Wick, David Haller, Henry Liu, John 
                                      Playforth, Covington & Burling LLP, 
                                      Washington, DC; Eliot Lauer,  Jacques 
                                      Semmelman, Chelsea McLean, Curtis, 
                                      Mallet‐Prevost, Colt, & Mosle LLP, New 
                                      York, NY, for Defendants‐Appellees. 
 
DENNIS JACOBS, Circuit Judge: 

      Purchasers of semi‐fabricated and fabricated aluminum allege a conspiracy 

to manipulate the price of aluminum.  In a nutshell, the claim is that some 



                                         3 
aluminum futures traders, having acquired some operators of aluminum 

warehouses, manipulated a price component for aluminum in the Detroit metro 

area.  The United States District Court for the Southern District of New York 

(Forrest, J.) dismissed the complaints in this multidistrict litigation and denied 

two groups of plaintiffs – the Commercial End Users (“Commercials”) and 

Consumer End Users (“Consumers”) – leave to amend, while permitting a third 

group of plaintiffs – the First Level Purchasers (“Purchasers”) – to amend their 

complaint.  The district court concluded that Commercials and Consumers lacked 

antitrust standing because they did not demonstrate that they suffered antitrust 

injury or that they were efficient enforcers of the antitrust laws, and that they 

would be unable to show that they were efficient enforcers through repleading.  

The district court also determined that they failed to state a claim under various 

state consumer protection and unfair trade practices laws.   

      We hold that Consumers and Commercials lack antitrust standing on the 

ground that they did not (and could not) suffer antitrust injury.  We also hold that 

their myriad state law claims were inadequately pleaded.  Accordingly, we affirm 




                                          4 
the district court’s dismissal of Consumers’ and Commercials’ complaints and 

denial of leave to amend. 

                                  BACKGROUND 

      The mechanics of the aluminum futures, warehousing, and distribution 

markets are exceedingly complex.  Detailed information on how the relevant 

markets operate is set out in the district court order that is the basis of this appeal 

by Consumers and Commercials, In re Aluminum Warehousing Antitrust 

Litigation (“Aluminum I”), 2014 WL 4277510 (S.D.N.Y. Aug. 29, 2014), and the 

district court order addressing Purchasers’ amended complaint, In re Aluminum 

Warehousing Antitrust Litigation (“Aluminum II”), 95 F. Supp. 3d 419 (S.D.N.Y. 

2015).  This section of the opinion lays out only the facts needed to explain our 

analysis and result. 

      In general, there are two types of warehouses that stockpile aluminum: 

those that are affiliated with the London Metal Exchange (“LME”) and those that 

are not.  Warehouses that are not affiliated with the LME typically store 

aluminum for users of physical aluminum, e.g., producers, fabricators, and 




                                           5 
manufacturers, and are located near those users of physical aluminum.  LME‐

warehouses typically store aluminum for derivatives traders and are located all 

over the world.   

      Derivatives traders demand LME‐warehouses because only aluminum 

stored in an LME‐warehouse can be used to satisfy an LME futures contract for 

aluminum.  Such traders are rarely interested in exchanging physical aluminum 

at the conclusion of a futures trade; rather, the buyer and seller will almost always 

enter into offsetting trades, leaving the aluminum underlying the derivatives 

trade unmoved.  When derivatives traders do settle a futures contract by 

exchanging physical aluminum, they do so by having the seller deliver to the 

buyer a “warrant” issued by an LME warehouse.  An LME warrant is a right to 

obtain a particular lot of aluminum at a particular LME warehouse.  LME rules 

permit a seller to choose to deliver any warrant that it owns to satisfy a futures 

trade because all aluminum in LME‐warehouses is identical, i.e., of a 

standardized amount and grade.  That means the seller can deliver to a buyer 

who is located in South Carolina a warrant for aluminum that is stored in South 




                                          6 
Korea.  For this reason, users of physical aluminum much prefer to purchase 

aluminum from non‐LME warehouses that are geographically proximate to them. 

       The price for physical aluminum is set by a formula comprised of two 

inputs.  Each input is calculated daily and is based on the supply and demand 

dynamics for aluminum stored in one of the two types of warehouses.   The first 

input is the LME Cash Price, which is the global cash spot price of aluminum 

purchased on the LME.  The LME Cash Price approximates the price of a 

standardized amount of a standardized grade of aluminum available for delivery 

to an abstract location.  Because aluminum in LME warehouses is rarely 

delivered, the LME Cash Price does not reflect the cost of delivery.  The second 

input is based on a survey of the prevailing spot price of aluminum for delivery 

that various buyers and sellers of physical aluminum in one geographic locale 

report to the trade publication Platts.  Because the Platts survey price is based on 

the price being paid for actual delivery of physical aluminum, it includes the cost 

of delivery.   

        




                                          7 
      The mathematical difference between the Platts survey price and LME Cash 

Price is the regional premium.  In theory, the regional premium should reflect the 

cost of delivering (and financing and insuring) the local, immediately available 

aluminum in a given region.  Most contracts for the purchase of aluminum 

incorporate the LME Cash Price, the regional premium, and any additional cost 

related to the conversion of raw aluminum into aluminum products.   

      The plaintiffs’ core allegation is that from 2009 to 2012, the defendants 

conspired to manipulate the regional premium in the Detroit metro area (the 

“Midwest Premium”) so that it no longer accurately reflected the cost of 

delivering, financing, and insuring local, immediately available aluminum in the 

Midwest.  The plaintiffs are three types of purchasers of semi‐fabricated and 

fabricated aluminum: Purchasers, which purchased aluminum directly from 

aluminum producers; Commercials, which purchased semi‐fabricated aluminum 

to manufacture products made of aluminum; and Consumers, which purchased 

finished products made of aluminum.  The primary defendants are three traders 




                                         8 
and their LME‐warehouse operator affiliates.1  Each trader defendant purchased 

its warehouse affiliate in 2010; a subsidiary of each trader defendant was a partial 

owner of the LME throughout the class period of 2009 to 2012.   

       During the global financial crisis, a sharp drop in demand for aluminum in 

the United States led to large surpluses at depressed prices.  Some of this excess 

aluminum was purchased by traders betting that it would be profitable to buy the 

commodity, pay to finance and store it in LME‐warehouses, and then sell it via a 

futures contract.  This arbitrage opportunity, called a “contango” in derivatives 

parlance, increased demand for services of LME‐warehouses.  LME‐warehouses 

make money by charging rent while the aluminum is stored, and exit penalties 

when the aluminum leaves; therefore, they have an incentive to store the greatest 

quantity for as long as possible. 

       The plaintiffs allege that as the traders bought their affiliate warehouse 

operators, the defendants conspired to increase artificially the cost of storing 


1      The pairs are: The Goldman Sachs Group Inc. (the trader) and Metro International Trade 
Services LLC (the warehouse operator); JPMorgan Chase & Co. (the trader) and Henry Bath LLC 
(the warehouse operator); and Glencore Ltd. (the trader) and Pacorini Metals USA LLC (the 
warehouse operator). 




                                              9 
aluminum in LME‐warehouses by creating long “queues” to take aluminum out 

of LME‐warehouses.  The inflated costs for storing aluminum at LME‐

warehouses, they allege, directly increased the Midwest Premium, which the 

plaintiffs claim they eventually paid downstream.   

       Long queues developed from the interplay between actions taken by the 

trader defendants and warehouse operator defendants.  To take physical 

possession of aluminum stored in an LME‐warehouse, the warrant holder, i.e., the 

owner of the lot, “cancels” the warrant, which triggers an obligation by the LME‐

warehouse to load out the aluminum for pick up from its loading docks.  The 

plaintiffs allege that the wholesale cancelling of warrants by the trader defendants 

created backlogs of physical aluminum at their affiliate warehouses; and that 

some traders directed the warehouses to reissue warrants to a neighboring 

warehouse for the aluminum that just got loaded‐out, which led to a “shuttling” 

of aluminum from one warehouse to another.  This exacerbated the wait time 

because it diverted warehouse resources toward picking up aluminum instead of 

loading it out.   




                                         10 
      The warehouse operator defendants also allegedly contributed to the 

lengthening queues.  For several years before the traders bought the warehouse 

operators, LME‐warehouse operators were required to load out a minimum 

amount of aluminum each day.  But this LME rule did not net out load‐ins, so if a 

warehouse took in more aluminum than the daily minimum load‐out amount, the 

inventory at the warehouse would grow.  Moreover, the rule was applied on a 

city‐wide basis, so that a warehouse operator with multiple warehouses in a 

single city could comply with the rule by loading out from just one warehouse.   

      The plaintiffs allege that once the traders purchased the warehouse 

operators, the defendants manipulated the implementation of the minimum load‐

out rule to slow down the load out of aluminum.  The core allegation is that one 

warehouse operator defendant with multiple LME‐warehouses in the Detroit 

metro area allegedly began treating the minimum load‐out rule as a de facto daily 

load‐out limit.  This was done by exploiting the lack of a net out requirement and 

city‐wide application of the load‐out rule.  The warehouse operator also allegedly 

hired fewer employees to work fewer hours and offered incentive payments to 




                                        11 
aluminum traders and producers to keep aluminum at its warehouses.   

      This slow loading out of aluminum, combined with the trader defendants’ 

widespread warrant cancellation, allegedly lengthened delivery queues at LME‐

warehouses.  The plaintiffs allege that the lengthening delivery queues increased 

storage costs at LME‐warehouses, which are reflected in the Midwest Premium; 

the resulting inflated Midwest Premium was in turn a component of the price that 

the Purchasers paid for aluminum; and Purchasers then passed that inflated cost 

to downstream purchasers of aluminum like Commercials, and eventually, 

Consumers.   

      The plaintiffs do not allege that they ever stored aluminum with the 

warehouse operator defendants, engaged in futures trades with any of the trader 

defendants, or purchased aluminum that was ever present in any of the 

defendants’ warehouses.   

      Consumers, Commercials, and Purchasers sued the defendants under, inter 

alia, Section 1 of the Sherman Act, several state antitrust laws, and scores of state 

consumer protection and unfair trade statutes.  The district court dismissed all 




                                          12 
claims brought by all three groups of plaintiffs.  As relevant here, the district 

court determined that the plaintiffs had failed to: (i) demonstrate they had 

antitrust standing, (ii) allege a plausible antitrust conspiracy, and (iii) state a claim 

under any of the state statutes.  Moreover, the district court determined that it 

would be futile to permit Consumers and Commercials to amend their complaints 

because they would be unable to plead around their lack of antitrust standing 

given that “[t]here will always be others who are more directly injured than them, 

as well as others who will be more efficient enforcers of federal antitrust laws.”  

Aluminum I, 2014 WL 4277510, at *39.  The district court similarly denied 

Consumers and Commercials leave to replead the various state consumer 

protection and unfair trade practices claims because their alleged injuries were 

too remote.  In re Aluminum Warehousing Antitrust Litigation, 2014 WL 4743425, 

at *3 n.5 (S.D.N.Y. Sept. 15, 2014).  (On the other hand, the district court concluded 

that Purchasers might be able to remedy their pleading deficiencies.)  Consumers 

and Commercials appeal from this order, over which we have appellate 

jurisdiction.  See Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 904 (2015).   




                                           13 
      Several months later, the district court denied the defendants’ motions to 

dismiss the Purchasers’ amended complaint.  In that order, which is not the 

subject of this appeal, the district court concluded that the Purchasers, while not 

participants in any of the defendants’ markets, had demonstrated they had 

antitrust standing because their purchases of aluminum are “inextricably 

intertwined with the competitive landscape in which defendants’ alleged scheme 

ultimately played out.”  Aluminum II, 95 F. Supp. 3d at 442.  The district court 

also concluded that the Purchasers would be efficient enforcers of the antitrust 

laws and that the Purchasers had plausibly alleged an antitrust conspiracy.   

                                     DISCUSSION 

      We review de novo the grant of a motion to dismiss, accept as true all 

factual claims in the complaint, and draw all reasonable inferences in the 

plaintiffs’ favor.  Fink v. Time Warner Cable, 714 F.3d 739, 740‐41 (2d Cir. 2013).  

Similarly, we review de novo denial of leave to amend when it was based on an 

interpretation of law, e.g., futility.  Panther Partners Inc. v. Ikanos Commc’ns, Inc., 

681 F.3d 114, 119 (2d Cir. 2012). 




                                          14 
                                            I 

      An antitrust plaintiff must show both constitutional standing and antitrust 

standing at the pleading stage.  “Harm to the antitrust plaintiff is sufficient to 

satisfy the constitutional standing requirement of injury in fact, but the court 

must make a further determination whether the plaintiff is a proper party to bring 

a private antitrust action.”  Associated Gen. Contractors of Cal., Inc. v. Cal. State 

Council of Carpenters (“AGC”), 459 U.S. 519, 535 n.31 (1983).  “[A]ntitrust 

standing is a threshold, pleading‐stage inquiry and when a complaint by its terms 

fails to establish this requirement we must dismiss it as a matter of law.”  Gatt 

Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 75 (2d Cir. 2013) (citation 

omitted).  The limitation of antitrust standing to “a proper party” arose because 

“[a]ntitrust law has long recognized that defendants who may have violated a 

provision of the antitrust statutes are not liable to every person who can persuade 

a jury that he suffered a loss in some manner ‘that might conceivably be traced’ to 

the conduct of the defendants.”  Reading Indus., Inc. v. Kennecott Copper Corp., 

631 F.2d 10, 12 (2d Cir. 1980) (citation omitted).   




                                           15 
      To satisfy the antitrust standing requirement, a private antitrust plaintiff 

must plausibly allege that (i) it suffered an antitrust injury and (ii) it is an 

acceptable plaintiff to pursue the alleged antitrust violations.  See Gatt Commc’ns, 

711 F.3d at 76.  In order to establish antitrust injury, the plaintiff must 

demonstrate that its injury is “of the type the antitrust laws were intended to 

prevent and that flows from that which makes defendants’ acts unlawful.”  

Brunswick Corp. v. Pueblo Bowl‐O‐Mat, Inc., 429 U.S. 477, 489 (1977).  Even a 

plaintiff that has suffered an antitrust injury must also demonstrate that it is a 

suitable plaintiff, i.e., an “efficient enforcer” of the antitrust laws.  Daniel v. Am. 

Bd. of Emergency Med., 428 F.3d 408, 438 (2d Cir. 2005).   

      Typically, we have applied the efficient enforcer inquiry to a plaintiff 

asserting a federal antitrust claim for damages.  See, e.g., Gelboim v. Bank of Am. 

Corp., 823 F.3d 759, 778 (2d Cir. 2016); Gatt Commc’ns, 711 F.3d at 78‐80; Daniel, 

428 F.3d at 443‐44.  Commercials and Consumers, however, do not bring claims 

for damages under federal law; their federal claims are carefully limited to 

injunctive relief, while their claims for money are raised under various state laws.  




                                            16 
We need not resolve the parties’ vigorous dispute over which, if any, of the 

efficient enforcer factors apply in this case because we conclude that Commercials 

and Consumers fail to satisfy the first requirement of antitrust standing: that they 

suffered an antitrust injury. 

                                            A  

      Generally, only those that are participants in the defendants’ market can be 

said to have suffered antitrust injury.  See Hughes v. Tobacco Inst., Inc., 278 F.3d 

417, 423 (5th Cir. 2001) (“Parties whose injuries . . . are experienced in another 

market do not suffer antitrust injury.”); Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of 

Cal., 190 F.3d 1051, 1057 (9th Cir. 1999) (“Antitrust injury requires the plaintiff to 

have suffered its injury in the market where competition is being restrained.”).  

“Competitors and consumers in the market where trade is allegedly restrained 

are presumptively the proper plaintiffs to allege antitrust injury.”  Serpa Corp. v. 

McWane, Inc., 199 F.3d 6, 10 (1st Cir. 1999); see also Am. Ad Mgmt., Inc., 190 F.3d 

at 1057 (“[C]onsumers and competitors are most likely to suffer antitrust 

injury[.]”); SAS of P.R., Inc. v. P.R. Tel. Co., 48 F.3d 39, 45 (1st Cir. 1995) 




                                            17 
(“[C]ompetitors and consumers are favored plaintiffs in antitrust cases[.]”); 

Southaven Land Co. v. Malone & Hyde, Inc., 715 F.2d 1079, 1086 (6th Cir. 1983) 

(“The pleading probatively concedes that [plaintiff] is neither a consumer, 

competitor or participant in [the relevant] market.”).  Courts have also 

“recognize[d] the antitrust claims of market participants other than consumers or 

competitors,” e.g., potential new market entrants, suppliers, and dealers.  Am. Ad 

Mgmt., Inc., 190 F.3d at 1057 & n.6 (citing cases).   

      The universe of potential plaintiffs is not strictly limited to participants in 

the defendants’ market.  Consumers and Commercials rely on the fact that in Blue 

Shield of Virginia v. McCready, 457 U.S. 465 (1982), the Supreme Court “carved a 

narrow exception to the market participant requirement for parties whose injuries 

are ‘inextricably intertwined’ with the injuries of market participants.”  Am. Ad 

Mgmt., Inc., 190 F.3d at 1057 n.5; see also Southaven Land Co., 715 F.2d at 1086 

(“[A] finding or concession that [plaintiff] is not a direct participant in the 

relevant market is not dispositive of the [antitrust] standing issue [because] 

McCready instructs that an injury ‘inextricably intertwined’ with the injury 




                                           18 
sought to be inflicted upon the relevant market or participants therein 

may . . . [suffice].”)  But McCready does not support Consumers’ and 

Commercials’ claim of antitrust injury, and neither do subsequent cases of this 

Circuit, or other circuits, or, indeed, later cases from the Supreme Court.   

      The plaintiff in McCready sought insurance coverage for her 

psychotherapy treatment by a psychologist under a health insurance plan that 

provided reimbursement for psychotherapy only if provided by a psychiatrist.  

Her antitrust action against the health insurance provider and a group of 

psychiatrists alleged collusion to exclude psychologists from receiving 

compensation under the health insurance plan, to the detriment of psychologists 

and their patients.  Although she was a participant in the market for receiving 

treatment from a psychologist, she was not a participant in the market for 

treatment from a psychiatrist or the market for group health insurance. 

      The Supreme Court concluded that she had plausibly alleged antitrust 

injury.  The Supreme Court explained that it had previously recognized “two 

types of limitation on the availability of the [antitrust] remedy.”  McCready, 457 




                                          19 
U.S. at 473.  The first limitation developed in order to avoid the “duplicative 

recovery” that might occur were courts to allow “every person along a chain of 

distribution to claim damages arising from a single transaction that violated the 

antitrust laws.”  Id. at 474‐75.  The claim in McCready presented no such risk 

because the plaintiff had already paid her psychologist.  The second limitation 

developed to preclude those with injuries “too remote” from, and not proximately 

caused by, the antitrust violation from bringing antitrust claims.  The McCready 

claim likewise did not pose a remoteness problem because her injury was “clearly 

foreseeable.”  Id. at 479.  In fact, her injury was “a necessary step in effecting the 

ends of the alleged illegal conspiracy” and “the very means by which it is alleged 

that [the health insurance provider] sought to achieve its illegal ends.”  Id. 

      True, the health insurance provider did not ultimately intend to injure the 

plaintiff.  But the health insurance provider and group of psychiatrists 

accomplished their purported goal of harming the psychologists by inflicting 

direct harm on health insurance subscribers (like the plaintiff) who wanted to 

consult psychologists.  Therefore, though she was not a competitor or customer of 




                                           20 
the conspirators, “the injury she suffered was inextricably intertwined with the 

injury the conspirators sought to inflict on psychologists and the psychotherapy 

market.”  Id. at 484.  To explain its reasoning, the Supreme Court offered the 

hypothetical of “a group of psychiatrists conspir[ing] to boycott a bank until the 

bank ceased making loans to psychologists.”  Id. at 484 n.21.  Just as “the bank 

would no doubt be able to recover the injuries suffered as a consequence of the 

psychiatrists’ actions,” the health plan subscriber should as well.  Id.   

      The following year, in AGC, the Supreme Court characterized McCready 

this way: the plaintiff “alleged that she was a consumer of psychotherapeutic 

services and that she had been injured by the defendants’ conspiracy to restrain 

competition in the market for such services.”  AGC, 459 U.S. at 538.  AGC also 

emphasized that, unlike the plaintiff in AGC, the McCready plaintiff “was 

directly harmed by the defendants’ unlawful conduct.”  Id. at 529 n.19.  That is, 

the McCready plaintiff was a participant in the market that was the target of the 

alleged scheme and in which she directly suffered harm.   

      Shortly after McCready, we decided a case in which an organizer of a trade 




                                          21 
show asserted a claim against pay‐television networks that were alleged to have 

orchestrated a boycott of the trade show in order to prevent their suppliers and 

competitors (television producers and other television networks) from meeting 

with one another.  Crimpers Promotions Inc. v. Home Box Office, Inc., 724 F.2d 

290 (2d Cir. 1983) (Friendly, J.).  The plaintiff’s injury, like the injury in McCready, 

“was the precisely intended consequence of defendants’ boycott” and “could 

hardly have been more ‘direct.’”  Id. at 294, 296.  And just as the health insurance 

plan’s refusal to honor the McCready plaintiff’s claim for psychotherapeutic 

services “was a means to defendants’ objective” to harm psychologists, the ruin of 

the trade show was the defendants’ “means to eliminate competition.”  Id. at 292.  

This was sufficient to recognize the trade‐show organizer’s antitrust injury. 

      Our sister circuits are in accord.  The Third Circuit described the McCready 

plaintiff as being “directly targeted for harm by parties ultimately wishing to 

inflict a derivative harm on a competitor.”  Hanover 3201 Realty, LLC v. Vill. 

Supermarkets, Inc., 806 F.3d 162, 172 (3d Cir. 2015).  To satisfy McCready in the 

Sixth Circuit, the plaintiff “must have been ‘manipulated or utilized by 




                                           22 
[d]efendant as a fulcrum, conduit or market force to injure competitors or 

participants in the relevant product and geographical market.’”  Province v. 

Cleveland Press Publ’g Co., 787 F.2d 1047, 1052 (6th Cir. 1986) (quoting 

Southaven Land Co., 715 F.2d at 1086).  In other words, the plaintiff must be 

directly harmed by the defendants’ manipulative scheme in a certain market, and 

the injury that results must be one that operates as “a fulcrum, conduit or market 

force,” i.e., “means” to inflict injury on participants in the defendants’ market.  

Finally, the First Circuit has also focused on the nature of the plaintiff’s injury in 

McCready, reading the case “as [one] in which the plaintiff was a purchaser in the 

very market directly distorted by the antitrust violation” instead of some grand 

departure from established antitrust injury doctrine.  SAS of P.R., 48 F.3d at 46.2 

       We agree with the First Circuit that the thrust of McCready is that the 



2       Indeed, the First Circuit is “doubtful that [‘inextricably intertwined’] – if taken as physical 
image – was ever intended as a legal test of standing.”  SAS of P.R., 48 F.3d at 46.  Not only 
would it be difficult to apply, but “such a test would certainly be very hard to square with the 
longstanding limitations on claims by stockholders, employees and even indirect purchasers” 
and “[n]othing in McCready suggests that it intended to overrule those limitations.”  Id.  
Moreover, the Supreme Court in AGC and Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 
328 (1990) – two cases concerning the scope of antitrust standing – “simply reinterpreted the 
[‘inextricably intertwined’] phrase as a legal conclusion.”  Id.   




                                                  23 
plaintiff was a participant in “the very market directly distorted by the antitrust 

violation.”  Id.  The year after it issued McCready, the Supreme Court likewise 

emphasized that the plaintiff in McCready had “alleged that she was a consumer 

of psychotherapeutic services and that she had been injured by the defendants’ 

conspiracy to restrain competition in the market for such services.”  AGC, 459 

U.S. at 538.  In Crimpers, we similarly concentrated on the fact that the trade‐

show organizer’s injury “was the precisely intended consequence of defendants’ 

boycott” and “could hardly have been more ‘direct.’”  Crimpers, 724 F.2d at 294, 

296.  The McCready and Crimpers plaintiffs were participants in the market that 

was the immediate target of the alleged scheme, and that is where they directly 

suffered harm at the hands of the defendants.   

      McCready detailed the plaintiff’s injury as being “a necessary step” in 

effecting the conspiracy, and “the very means” by which the conspirators 

accomplished their objective, to explain why the health insurance provider and 

psychiatrists would care to harm a health insurance plan subscriber who 

patronized a psychologist.  McCready, 457 U.S. at 479.  The Supreme Court 




                                         24 
recognized that defendants may decide that they can best achieve their 

anticompetitive ends by corrupting a market other than their own.  Consequently, 

most of the time when a putative plaintiff has suffered antitrust injury that is 

“inextricably intertwined” with the injury the conspirators ultimately intended to 

inflict, it is because the conspirators used the plaintiff’s injury as the “means,” 

“fulcrum,” “conduit,” or “market force” to realize their illegal ends.  This 

observation does not erode the antitrust standing requirement that the putative 

plaintiff participate in the market that is directly manipulated by the collusive 

conduct.  Rather, this observation supplies the reason defendants would bother to 

corrupt some market in which they do not participate.   

      Therefore, to assess the plausibility of a putative plaintiff’s claim to 

antitrust injury as being “inextricably intertwined” with the injury the defendants 

ultimately sought to inflict, courts ask whether the plaintiff was “manipulated or 

utilized by [defendant] as a fulcrum, conduit or market force to injure competitors 

or participants in the relevant product and geographical markets.”  Southaven 

Land Co., 715 F.2d at 1086; see also Crimpers, 724 F.2d at 292 (asking whether the 




                                          25 
plaintiff’s injury was “a means to defendants’ objective”); IIA Areeda & 

Hovenkamp, Antitrust Law ¶ 339, at 145 (4th ed. 2014) (concluding that 

McCready “clearly limited” the meaning of the “inextricably intertwined” 

exception “to those whose injuries are the essential means by which defendants’ 

illegal conduct brings about its ultimate injury to the marketplace”). 

      The Third Circuit’s recent decision in Hanover 3201 Realty illustrates this 

well.  The plaintiff was a real estate developer that agreed to build a supermarket 

in a small town.  The defendant was a competing supermarket chain that already 

had a location in the same town.  The plaintiff alleged that the defendant filed 

numerous, baseless challenges to the plaintiff’s development permit applications 

to frustrate the entry of a competitor.  The Third Circuit concluded that the real 

estate developer had antitrust standing under the “inextricably intertwined” 

exception.  The incumbent supermarket corrupted the market for property 

development permits.  The direct and intended effect of the incumbent 

supermarket’s anticompetitive conduct was to force the real estate developer to 

spend time and money fending off obstructionist permit challenges.  As a result, 




                                         26 
the incumbent supermarket hoped that the real estate developer would be unable 

to build the location for its competitor, or that its competitor would give up and 

move on to another town.  As in McCready, a participant in the precise market 

that was manipulated was directly harmed by conduct that was “the very means 

by which [d]efendants could get to [the incoming competitor].”  Hanover 3201 

Realty, 806 F.3d at 174.  The real estate developer’s injury was “necessary” and 

“essential” to the success of the incumbent supermarket’s anticompetitive 

scheme, not merely “incidental” or a “byproduct.”  Id. at 173, 174. 

      The upshot is that to suffer antitrust injury, the putative plaintiff must be a 

participant in the very market that is directly restrained.  Usually, that market is 

the one in which the defendant operates, such as when the plaintiff is a 

competitor or consumer of the defendant, but sometimes the defendant will 

corrupt a separate market in order to achieve its illegal ends, in which case the 

injury suffered can be said to be “inextricably intertwined” with the injury of the 

ultimate target.  Regardless, antitrust injury is suffered by participants in the 

restrained market (or markets).   




                                          27 
                                         B 

      Consumers and Commercials disavow participation in any of the markets 

in which the defendants operate.  They did not store aluminum in the defendants’ 

warehouses; they did not trade aluminum futures contracts with the defendants; 

and they do not allege that any of the aluminum they purchased was ever stored 

in any of the defendants’ warehouses, or was the underlying asset for any of the 

defendants’ futures trades.  They premise their claim to antitrust injury solely on 

their purchases of aluminum and aluminum products on the physical aluminum 

market, where prices were allegedly affected by the defendants’ alleged anti‐

competitive behavior.  Consumers and Commercials argue that they suffered an 

antitrust injury because, under McCready, their role in creating demand for 

physical aluminum makes them “inextricably intertwined” with the anti‐

competitive scheme. 

      Whatever injury Consumers and Commercials suffered, it was not 

“inextricably intertwined” with whatever injury the defendants allegedly 

intended to inflict.  To fall within McCready, Consumers and Commercials had to 




                                         28 
participate in the very market that the defendants directly restrained.  They allege 

the following anticompetitive conduct: the trader defendants cancelled warrants 

en masse; the trader defendants directed the warehouse operators to shuttle 

aluminum from one warehouse to another; the warehouse operator defendants 

treated the minimum load‐out requirement as a maximum; and the warehouse 

operator defendants offered incentive payments to attract more aluminum.  All of 

this conduct took place (if at all) in the LME‐warehouse storage market, and that 

is where the direct, immediate impact would have been felt.  Consumers and 

Commercials do not and cannot allege that they participated in that market. 

      Nor were Consumers’ and Commercials’ injuries “a necessary step” in 

effectuating the alleged conspiracy to lengthen load‐out queues or increase the 

Midwest Premium, or “the very means” by which the defendants did these 

things.  All of the alleged anticompetitive acts – cancelling warrants, shuttling 

aluminum, and slowing load‐outs – were within the defendants’ power to do; 

they did not need or use injury to the Consumers or Commercials as a “fulcrum” 

or “conduit.”  And none of these acts inflicted direct injury on Consumers or 




                                         29 
Commercials; the injury Consumers and Commercials claim was suffered down 

the distribution chain of a separate market, and was a purely incidental 

byproduct of the alleged scheme.   

      Commercials and Consumers in effect argue that the “inextricably 

intertwined” exception is a “but‐for” cause test: if Commercials and Consumers 

did not exist, there would be no real world purchasers of aluminum, and without 

users of physical aluminum, there would be no market for aluminum futures or 

aluminum warehousing.  This approach would limitlessly increase the universe 

of potential plaintiffs, and cannot be squared with McCready itself, which held 

that courts must apply a “proximate cause” test to alleged antitrust injury.  

McCready, 457 U.S. at 477‐78.  The “inextricably intertwined” exception still 

requires that the anticompetitive conduct proximately cause the antitrust injury.   

      Undaunted, Consumers and Commercials allege that the defendants also 

intended to corrupt the market for primary aluminum, and that the injuries 

Consumers and Commercials suffered by paying a higher Midwest Premium 

were “inextricably intertwined” with that scheme.  This gets McCready 




                                         30 
backwards.  Even assuming a plausible allegation that the defendants conspired 

to corrupt the primary aluminum market, the purported injuries of Consumers 

and Commercials were not “the very means” by which the defendants achieved 

that illegal end; insofar as anyone’s injury could be “the very means,” it would be 

the injury suffered by participants in the market for LME‐warehouse storage.  If 

the trader and warehouse operator defendants sought to increase the price for 

primary aluminum, and they could not do so directly, one alternative means at 

their disposal would be manipulating the LME‐warehouse storage market.  That 

is, after all, how Commercials and Consumers allege the defendants increased the 

Midwest Premium, and thereby the price for primary aluminum.  In such a 

scenario, injuring the participants in the LME‐warehouse storage market by 

forcing them to pay higher storage costs might be deemed the “essential means” 

by which the defendants achieve their purported objective.  Injury to Consumers 

and Commercials remains collateral damage. 

      In sum, not every collusive scheme will yield plaintiffs that can claim injury 

under McCready.  Most of the time, conspirators effectuate an anticompetitive 




                                        31 
outcome without reliance on some “fulcrum” or “conduit,” and without need to 

corrupt some separate market.  The defendants in McCready, Crimpers, and 

Hanover 3201 Realty are outliers; they could not achieve their illegal ends 

(harming psychologists, television producers and networks, and a newcomer 

supermarket) without injuring participants in some other market (a health 

insurance plan subscriber, a trade‐show organizer, and a real estate developer).  

Unless the market dynamics force conspirators to corrupt a separate market to 

achieve their illegal ends, potential McCready plaintiffs do not arise.   

      For the foregoing reasons, whatever injuries Consumers and Commercials 

suffered were not “inextricably intertwined” with the defendants’ alleged 

anticompetitive conduct.  Consumers and Commercials therefore failed to allege 

(and could not allege) antitrust injury, a deficiency that is fatal to all of their 

federal and state antitrust‐based claims. 

                                            II 

      Commercials and Consumers purport to bring claims under myriad state 

consumer protection and unfair trade statutes arising out of the same 




                                            32 
anticompetitive allegations underlying the antitrust claims.  The complaint does 

little more than list a couple dozen state statutes in alphabetical order by state, 

without pleading any of their elements.  The pleading baldly asserts that the 

defendants’ violations of those statutes proximately caused their injuries. 

      Commercials’ and Consumers’ briefing fails to explain adequately how the 

defendants’ conduct violated any of the state consumer protection and unfair 

trade statutes in the conclusory list.  Commercials and Consumers also fail to 

demonstrate why any of these claims should survive if the antitrust claims are 

dismissed.  Indeed, because each statute that the defendants allegedly violated 

requires that the violation proximately cause the claimed injury, and because 

Commercials’ and Consumers’ alleged injuries are too remote to sustain their 

antitrust claims, it would be futile to permit Commercials and Consumers to 

amend their complaints.  Accordingly, Commercials’ and Consumers’ state law 

claims were appropriately dismissed and leave to amend appropriately denied. 

                                   CONCLUSION 

      For the foregoing reasons, we affirm. 




                                          33